NOTICE: This opinion is subject to motions for rehearing under Rule 22 as
well as formal revision before publication in the New Hampshire Reports.
Readers are requested to notify the Reporter, Supreme Court of New
Hampshire, One Charles Doe Drive, Concord, New Hampshire 03301, of any
editorial errors in order that corrections may be made before the opinion goes
to press. Errors may be reported by E-mail at the following address:
reporter@courts.state.nh.us. Opinions are available on the Internet by 9:00
a.m. on the morning of their release. The direct address of the court's home
page is: http://www.courts.state.nh.us/supreme.

                 THE SUPREME COURT OF NEW HAMPSHIRE

                          ___________________________


6th Circuit Court-Hooksett District Division
No. 2015-0108


             FEDERAL HOME LOAN MORTGAGE CORPORATION

                                       v.

                             MICHELLE WILLETTE

                       Submitted: November 10, 2015
                      Opinion Issued: January 12, 2016

      Harmon Law Offices, P.C., of Newton Highlands, Massachusetts (Amie
DiGiampaolo on the memorandum of law), for the plaintiff.


      Stephen W. Wight, of Lawrence, Massachusetts, by brief, for the
defendant.

       DALIANIS, C.J. The defendant, Michelle Willette (Willette), appeals a
decision of the 6th Circuit Court-Hooksett District Division (Spath, J.), issuing
a writ of possession in favor of the plaintiff, Federal Home Loan Mortgage
Corporation (Freddie Mac). On appeal, Willette argues that the district division
erred in issuing the writ of possession because: (1) it lacked jurisdiction over
the possessory action; and (2) Freddie Mac failed to obtain judgment pertaining
to its possessory action in both the superior court and the federal district
court. We affirm.
       The record establishes the following facts. In February 2013, Freddie
Mac purchased, through a foreclosure sale, Willette’s real property located in
Pembroke. Freddie Mac subsequently filed a landlord and tenant writ in the
district division seeking possession of the premises. After a hearing, Willette
filed the required recognizance with the district division and then filed a title
action in superior court.

      In April 2014, Freddie Mac removed the title action from the superior
court to the federal district court. The federal district court granted Freddie
Mac’s motion to dismiss Willette’s title action. Afterward, Freddie Mac filed a
motion in superior court for the issuance of a writ of possession, which was
denied.

       Freddie Mac then requested a hearing in the district division on the
merits of its possessory action. At the hearing, Willette argued that the district
division lacked jurisdiction to issue a writ of possession. The district division
disagreed and issued the writ. This appeal followed.

       We first address whether the district division had jurisdiction to issue
the writ of possession. “The ultimate determination as to whether the district
division had jurisdiction in this case is a question of law, subject to de novo
review.” Friedline v. Roe, 166 N.H. 264, 266 (2014). “In order to answer this
question, we need to engage in statutory interpretation.” Id. “In matters of
statutory interpretation, we are the final arbiter of the intent of the legislature
as expressed in the words of the statute considered as a whole.” Petition of
Eskeland, 166 N.H. 554, 558 (2014) (quotation omitted). “We first look to the
language of the statute itself, and, if possible, construe that language according
to its plain and ordinary meaning.” Id. (quotation omitted). “We interpret
legislative intent from the statute as written and will not consider what the
legislature might have said or add language that the legislature did not see fit
to include.” Id. (quotation omitted). “Moreover, we do not consider words and
phrases in isolation, but rather within the context of the statute as a whole.”
Id. (quotation omitted).

       “The district division of the circuit court is a court of limited jurisdiction
with powers conferred upon it by statute.” Friedline, 166 N.H. at 266. The
district division “has the power to entertain possessory actions under RSA
chapter 540.” Id.; see RSA ch. 540 (2007 & Supp. 2015). However, “it does not
have jurisdiction to resolve issues of title or actions in equity.” Friedline, 166
N.H. at 266.

      RSA 540:17 and :18 (2007) set forth the procedures the district division
must follow when a defendant raises an issue of title. Id. RSA 540:17 states:

            If the defendant shall plead a plea which may bring in
      question the title to the demanded premises [s]he shall forthwith


                                         2
      recognize to the plaintiff, with sufficient sureties, in such sum as
      the court shall order, to enter [her] action in the superior court for
      the court at the next return day, and to prosecute [her] action in
      said court, and to pay all rent then due or which shall become due
      pending the action, and the damages and costs which may be
      awarded against [her].

RSA 540:18 states:

             After the filing of such plea and the entry of such
      recognizance no further proceedings shall be had before the
      [circuit] court, but the action may be entered and prosecuted in
      the superior court in the same manner as if it were originally
      begun there.

See also Friedline, 166 N.H. at 266-67.

       “The filing of a plea of title in the district division does not immediately
halt the possessory proceedings.” Id. at 267. However, “[w]hen the plea of title
is raised in the district division and the defendant files such recognizance as
ordered by the court, the possessory action in the district division is stayed.”
Id. “If the defendant fails to enter [her] action in the superior court, then the
possessory proceedings in the district division may resume.” Id.

       Willette argues, however, that, after she filed the recognizance required
by the district division and brought her title action in superior court, the
language in RSA 540:18 — “no further proceedings shall be had before” the
district division — means that the district division no longer had jurisdiction
over Freddie Mac’s possessory action. Freddie Mac argues that Willette’s title
action merely stayed the district division’s ability to act upon the writ of
possession, and once the federal district court dismissed Willette’s action, the
district division had jurisdiction to resolve the issue of possession.

       There is no dispute that, before Willette filed her title action, the district
division had the jurisdiction to issue a writ of possession pursuant to RSA
chapter 540. See Friedline, 166 N.H. at 266. Thus, the issue is whether the
procedures contained in RSA 540:17 and :18 indicate an intent by the
legislature to deprive the district division of that jurisdiction once Willette filed
her title action. We hold that they do not.

       We are not persuaded that the language in RSA 540:18, that “no further
proceedings shall be had before” the district division, means that, once a title
action is filed in superior court, the legislature intended the district division’s
jurisdiction over the possessory action to be extinguished. Under Willette’s
interpretation, RSA 540:18 vests exclusive jurisdiction over the issuance of a
writ of possession in the superior court, but only in circumstances in which a


                                          3
defendant files a title action. Such an interpretation is not supported by the
plain language of the statutes. Had the legislature wanted to grant exclusive
jurisdiction to a particular court under such circumstances it could have done
so. See, e.g., RSA 502-A:14, I (2010). Thus, we interpret the “no further
proceedings” language as serving to ensure that the district division does not
rule upon the title action, which is beyond its jurisdiction, or proceed with the
possessory action until the title action is resolved in the superior court or, as in
this case, the federal district court following removal. Accordingly, we hold
that, in this case, after the title action was resolved, RSA 540:18 did not
prevent the district division from acting upon Freddie Mac’s possessory action.

       Willette next argues that the district division erred because “as a matter
of record, the parties agreed to transfer the case to the Superior Court in order
to reach a final resolution of the case; including the issue of possession.” Her
argument misstates the record.

       Willette’s title action was not “transferred” to the superior court. When
she first raised the issue of title in the district division, she filed a motion to
have the matter transferred to superior court, which the court granted. In a
subsequent order, the district division clarified that it had granted the motion
in error, explaining that “if the defendant still wishes to file a plea of title
action, she must do so as a new separate filing with [the] Superior Court.”
(Emphasis added.) This was consistent with our interpretation of RSA 540:17,
which does not require “the district division . . . to transfer or otherwise enter
the action in superior court” but, rather, “places the burden to institute the
action in the superior court on the defendant.” Friedline, 166 N.H. at 267.

       Additionally, there is no support for Willette’s assertion that Freddie
Mac’s possessory action was transferred to superior court or otherwise
consolidated with her title action. After Willette filed her action in the superior
court, Freddie Mac removed it to federal court and then successfully moved to
dismiss it. In its order dismissing Willette’s title action, the federal district
court order makes no mention of the possessory action. Further, after the
dismissal, Freddie Mac filed in the superior court a motion for the issuance of a
writ of possession before seeking the same relief in the district division.
Willette objected, specifically acknowledging that the possessory action “was
not ultimately transferred to the Superior Court” and “the issuance of a writ of
possession . . . was not an issue to be adjudicated by [the superior] court.” The
superior court agreed and denied Freddie Mac’s motion. Therefore, the record
does not support Willette’s assertion that Freddie Mac’s possessory action was
transferred to the superior court with her title action.

      Willette also argues that the district division did not retain jurisdiction
over the possessory action because, in her title action, she requested that the
superior court “[e]njoin any further possessory action against [her] in this
matter.” However, she has not provided, as part of the appellate record, a


                                         4
superior court order granting her request, and we are not persuaded that
Willette’s request for relief, standing alone, deprived the district division of
jurisdiction over Freddie Mac’s possessory action.

       Willette next argues that the federal court’s dismissal of her title action
“is fatal” to Freddie Mac’s ability to obtain a writ of possession in the district
division. This argument, however, relies upon Willette’s assumption that the
possessory action was transferred to superior court, which as explained above,
the record does not support. Therefore, we need not address it.

       Finally, Willette argues that: (1) Freddie Mac waived its right to obtain
judgment on the possessory action because it failed to obtain a judgment prior
to removing the action to federal court; and (2) Freddie Mac engaged in
improper “forum shopping” by requesting the writ of possession from the
district division after having its motion for issuance of a writ of possession
denied in superior court. We conclude that these arguments do not warrant
further discussion. See Vogel v. Vogel, 137 N.H. 321, 322 (1993).

                                                    Affirmed.

      HICKS, CONBOY, LYNN, and BASSETT, JJ., concurred.




                                          5